254 F.2d 610
Nicholas J. MILETICHv.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 5767.
United States Court of Appeals Tenth Circuit.
March 12, 1958.

Appeal from the United States District Court for the District of Kansas.
Jerry N. Snyder, Denver, Colo., for appellant.
William C. Farmer, U. S. Atty., and E. Edward Johnson, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.